Citation Nr: 0024904	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of right renal calculi.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty January 1943 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to a compensable disability 
evaluation for residuals of right renal calculi.


REMAND

The veteran's claim of entitlement to a compensable 
disability evaluation for residuals of right renal calculi is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The veteran's October 1998 VA examination report recorded a 
history of suprapubic prostectomy for benign prostatic 
hypertrophy in 1971, at which time they did a transurethral 
resection of the prostate because the urethra was scarred 
secondary to the surgical stone removal.  The veteran 
alleges, in essence, that since the VA examiner has related 
prostectomy to his service-connected right renal caliculi, 
the Board is required to do the same.  Therefore, he should 
be compensated for the urethra pain and voiding dysfunction 
that he presently experiences.  

However, the veteran was notified in March 1950 of a rating 
action that month which denied service connection for a 
urethral stricture but the veteran did not appeal.  This 
contention (above) essentially amounts to an attempt to 
reopen the previously denied claim of service connection for 
a urethral stricture but reopening of that claim has not been 
addressed by the RO.  Since disabilities of the genitourinary 
system can be, in some instances, rated on the basis of 
voiding dysfunction or renal dysfunction, any symptoms of 
urethral stricture from a service-connected disorder (were 
service connection to be granted for a claimed urethral 
stricture) could have an impact on the rating assigned for 
right renal calculi.  

If there is a claim which has not been adjudicated by the RO 
and the determination of that claim may have an effect on the 
outcome of an issue which has been developed on appeal, the 
claims are inextricably intertwined and must be adjudicated 
simultaneously.  See Kellar v. Brown, 6 Vet. App. 157 (1994) 
and Parker v. Brown, 7 Vet. App. 116 (1994).  Such is the 
case here.  Accordingly, these issues are inextricably 
intertwined.  

Having reviewed the record, it is clear that that the October 
1998 VA examiner relied on an inaccurate history provided by 
the veteran, or, at the very least, failed to review the 
treatment records concerning the veteran's 1971 prostectomy.

Service medical records show that the veteran was 
hospitalized for treatment of three right renal calculi in 
October 1945.  He passed the first stone calculus on October 
2, 1945, and was scheduled for a kidney ultrasound biopsy 
(KUB).  On October 10, 1945, he had a cystoscopy which 
revealed a ureteral calculus impacted in the prostatic 
urethra.  The stone was pushed back into the bladder with a 
rubber catheter, was crushed, and then vacuumed.  The veteran 
passed the third stone on October 12, 1945.  His condition 
thereafter improved, and he was returned to duty on October 
17, 1945.

The VA treatment records related to the veteran's 1971 
surgery, which are of record, show that he underwent a 
suprapubic prostectomy with suprapubic cystostomy.  There was 
no mention of a transurethral resection of the prostate or 
that one was attempted, but could not be performed because 
the urethra was scarred secondary to the in-service surgical 
stone removal.

Notwithstanding, the Board notes that the veteran's 1971 
cystoscopy indicated the presence of several small, minimal 
strictures were noted on the anterior urethra.  However, the 
evidence of record is unclear as to whether or not they are 
proximately due to the manipulation of the urethra in service 
and, if so, whether they have progressed to the point where 
they could cause the present urethra pain and voiding 
dysfunction alleged by the veteran.  The Board is unwilling 
to draw it own conclusions based on the medical evidence 
currently of record.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Therefore, a more specialized genitourinary 
examination of the veteran would be of considerable 
assistance to the Board.  

Thus, to ensure due process and to ensure that VA has met its 
duty to assist the veteran in developing all facts pertinent 
to his claims, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to identify all 
sources of recent treatment received for his service-
connected residuals of right renal calculi, and to 
furnish signed authorizations for release to the VA 
of private medical records in connection with each 
non-VA source he identifies.  Copies of the medical 
records from all sources he identifies, including VA 
records, (not already in the claims folder) should 
then be requested.  All records obtained should be 
added to the claims folder.

2.  The RO should have an appropriate specialist 
review the claims folder in it's entirely in order 
and a copy of this remand in order to provide medical 
opinions as to:

a. whether it is at least as likely as not that 
the several small, minimal strictures noted on the 
anterior urethra on cystoscopy in 1971 are 
proximately due to the manipulation of the prostatic 
urethra in service; and

b. if so, whether it is at least as likely as 
not that the veteran's present urethra pain and 
voiding dysfunction alleged by the veteran is 
proximately due to progression of these strictures.

A complete rationale for any opinion expressed must 
be provided.  If an opinion can not be provided 
without resort to speculation, the examiner should so 
note.  If additional testing or examination is 
required, it should be performed.

3.  Following completion of the above actions, the RO 
must review the claims folder and ensure that all of 
the foregoing development has been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  

The RO should then re-adjudicate the veteran's claims 
for a higher disability evaluation for residuals of 
right renal calculi.  

The RO must also inform the veteran of the 
requirement that new and material evidence is 
required to reopen the claim for service connection 
for urethral stricture.  

Then, the RO must adjudicate the veteran's request to 
reopen the claim for service connection for urethral 
stricture.  

4.  If determination as to a compensable rating for 
right renal calculi remains adverse to the veteran, 
the RO should furnish the veteran and his accredited 
representative a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105 (West 1991), 
which summarizes all of the evidence and sets forth 
the applicable legal criteria pertinent to this 
appeal.  Thereafter, the veteran should be afforded 
the opportunity to respond thereto.  

The RO must take the appropriate steps to ensure that 
the veteran is informed of the procedural for 
initiating and perfecting an appeal if his 
application to reopen the claim for service 
connection for a urethral stricture is denied.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


